In re Mead, Sylvester; — Plaintiff; Applying for Supervisory and/or Remedial *989Writs, Parish of Caddo, 1st Judicial District Court Div. B, Nos. 130,154; 174,037; 211,460; to the Court of Appeal, .Second-Circuit, Note). 39766-KH, 39736-KH, 39525-KH, 39255-KH.
Granted for the sole-purpose of transferring the pleading to the district court for enforcement of its order in which it directed that relator receive copies of transcripts of predicate guilty plea colloquies, if it has not done so already. See also State v. Mead, 39,525 (La.App.2d Cir.10/28/04). The district court is directed to provide this Court with a copy of its ruling.